Exhibit 10.3

EMPLOYMENT AGREEMENT



This Agreement is made this day of August 16, 2006 , by and between SIERRA
HEALTH SERVICES, Inc., a Nevada Corporation, of Las Vegas, Nevada (hereinafter
referred to as "Employer"), and Darren G. D. Sivertsen , (hereinafter referred
to as "Employee").

WITNESSETH

WHEREAS, Employer is a publicly traded company engaged in the business of
providing managed health care services through subsidiary companies;

WHEREAS, Employee has expertise and experience in providing managed health care
services; and,

WHEREAS, Employee has made and is expected to continue to make a major
contribution to the profitability, growth and financial strength of Employer;

NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter set forth, Employer and Employee agree as follows:

ARTICLE I

EMPLOYMENT/DUTIES AND POWERS

1. Employer hereby employs, engages and hires Employee as Senior Vice President,
Operations , and Employee hereby accepts and agrees to such hiring, engagement
and employment, subject to the general supervision and direction of Employer.

2. Employee shall perform such duties as are assigned by the President of
Employer or his/her designee, and shall at all times faithfully and to the best
of his/her ability perform all the duties that may be required of Employee to
the reasonable satisfaction of Employer. Employee shall exercise only those
powers for signing contracts and conveyances in the ordinary course of business
as are expressly authorized by Employer's President or the appropriate Board of
Directors. Employee further agrees to participate in and assist in the
development of quality improvement programs offered by Employer.



ARTICLE II

TERM OF EMPLOYMENT - TERM OF AGREEMENT

1. The term of employment governed by this Agreement shall be for approximately
a 3 year, 4 month period starting August 16, 2006 and terminating December 31,
2009 subject, however, to prior termination as hereinafter provided in Article
VII. Unless earlier terminated by the mutual agreement of the parties hereto,
this Agreement shall terminate at December 31, 2009 or, if Employee has become
entitled to any benefit under Article VII due to termination of employment on or
before December 31, 2009, at such date as Employer has no further obligations to
Employee under Article VII; provided, however, that the provisions of Article V
and Article VI (and this clause of Article II) shall survive any termination of
this Agreement.



 

ARTICLE III

COMPENSATION AND REVIEW

1. Employer shall pay Employee and Employee shall accept from Employer as
payment for Employee's services hereunder, compensation in the form of base
salary in the amount as set forth in Attachment A of this Agreement, payable at
such times as are deemed appropriate by Employer, but not less than twice a
month, and other compensation payable under this Agreement.

2. (a) Employer shall reimburse Employee for all necessary and reasonable
business expenses incurred by Employee while performing services pursuant to
Employer's direction.

(b) Employee agrees to maintain adequate records of expenses, in such detail as
Employer may reasonably request.

3. (a) Employee shall also be eligible for those Employee fringe benefit
programs, bonus plans, and stock option plans as are made available to other
employees of Employer at the same organizational level, and as approved by the
Board of Directors.

(b) Except for Employee's vested benefits under the Supplemental Executive
Retirement Plan ("SERP") and the benefits provided by paragraph 4 of Article
VII, Employer may, at any time and at its sole discretion, amend any fringe
benefit programs, bonus programs, vacation, paid time off accruals, or stock
option programs without prior notice to Employee even though such an amendment
may decrease the future benefits available under said programs. Notwithstanding
this subparagraph, Employer shall have the right to retroactively amend
Employer's policies concerning vacation and paid time off accruals.

4. Employee's performance shall be reviewed at least annually based on
established job duties, goals and objectives and other reasonable standards as
deemed necessary and appropriate by Employer.

ARTICLE IV

OTHER EMPLOYMENT

Employee shall devote all of his time, attention, knowledge, and skills solely
to the business and interest of Employer, unless otherwise authorized by
Employer, and Employer shall be entitled to all of the income, benefits, or
profits arising from or incident to all work, work associations, services, or
advice of Employee, unless otherwise authorized in writing by Employer. Employee
shall not, during the term hereof, be interested in any manner, as partner,
officer, director, advisor, employee or in any other capacity in any other
business similar to Employer's business or any allied trade, or obtain any
interest adverse to Employer; provided, however, that Employee may provide
advice and consultation to other entities with the written approval of Employer,
and further provided, however, that nothing herein contained shall be deemed to
prevent or limit the right of Employee to invest any of his/her surplus funds in
the capital stock or other securities of any corporation whose stock or
securities are publicly owned or are regularly traded on any public exchange,
nor shall anything herein contained be deemed to prevent Employee from investing
or limit Employee's right to invest his/her surplus funds in real estate.
Employee shall complete a Conflict of Interest form by February 15 of each
calendar year and submit it to Employer for review. All conflicts of interest or
any potential conflicts of interest which arise during the year must be
immediately reported to Employer. All conflict of interest concerns must be
resolved to the reasonable satisfaction of Employer as a condition of
continuation of employment.



ARTICLE V

BUSINESS SECRETS

1. Employee shall not at any time or in any manner, either directly or
indirectly, divulge, disclose or communicate to any person, firm or corporation,
in any manner whatsoever, any proprietary or confidential information concerning
any matter affecting or relating to the business of Employer or its
subsidiaries, including without limiting the generality of the foregoing, any of
their customers, the prices they obtain from providers or have obtained from the
sale of, or at which they sell or have sold, its services, or any other
information concerning the business of Employer or its subsidiaries, their
manner of operation, or their plans, if such a disclosure would be detrimental
to the business interests of Employer or its subsidiaries.

2. If Employee's employment hereunder is terminated by either party at any time
hereafter, then Employee agrees to turn over to Employer all papers, documents,
working papers, correspondence, memos and any and all other documents in
Employee's possession relating to or concerning any matter affecting or relating
to the business of Employer or its subsidiaries.



ARTICLE VI

NON-COMPETITION AGREEMENT

1. Employee acknowledges that in Employee's employment hereunder, Employee will
have continual contacts with the groups, members, and providers who are covered
by or associated with the managed health care programs offered by Employer or
its subsidiaries in Nevada and other states. In all of Employee's activities,
Employee, through the nature of Employee's work, will have access to and will
acquire confidential information related to the business and operations of
Employer and its subsidiaries, including, without limiting the generality of the
foregoing, member and group lists, and confidential information relating to
processes, plans, methods of doing business and special needs of doctors,
hospitals, members, groups, pharmacies, or other health care providers who
contract with Employer or its subsidiaries. Employee acknowledges that all such
information is the property of Employer or its subsidiaries solely and
constitutes confidential information of such parties; that the disclosure
thereof would cause substantial loss to the goodwill of Employer and its
subsidiaries; that disclosure thereof to Employee is being made only because of
the position of trust and confidence which Employee will occupy and because of
Employee's agreement to the restrictions herein contained; that his knowledge of
these matters would enable him, on termination of this Agreement, to compete
with Employer or its subsidiaries in a manner likely to cause Employer and its
subsidiaries irreparable harm, and disclosure of such matters would, likewise,
cause such harm; and that the restrictions imposed upon Employee herein would
not prohibit Employee in earning a living.

2. It is understood and agreed by Employee and Employer that the essence of this
Employment Agreement is the mutual covenants of the parties herein made, that
the present and future members and groups of Employer or its subsidiaries will
remain Employer's or its subsidiaries' members and groups during the term of
this Agreement and following its termination for any reason. In consideration
for the employment and continued employment of Employee by Employer, and also
for the amount received by Employee as compensation, Employee hereby irrevocably
warrants, covenants, and agrees as follows:

(a) during the term of Employee's employment and after leaving the employment of
Employer for any reason, whether involuntary or voluntary, Employee will not
take any action whatsoever which may or might disturb any existing business
relationship of Employer or its subsidiaries with any doctors, groups, members,
hospitals, pharmacies or other health care providers in Nevada who contract with
Employer or its subsidiaries;

(b) for a period of one (1) year after leaving the employment of Employer,
Employee will not solicit business from the members or groups of Employer or its
subsidiaries in Nevada, or in any manner disrupt any business relationship
Employer or its subsidiaries has with any contracted health care provider in
Nevada with whom Employee came in contact as an employee of Employer.

(c) for a period of twelve (12) months after leaving the employment of Employer,
Employee will not, either directly or indirectly, work for any present or future
competitors of Employer operating in the state of Nevada who in any manner offer
any managed health care programs, insurance coverage, pharmacy benefit
management services, or administer health care claims for employers. Such
competitors shall include, but are not limited to, HMOs, PPOs, insurance
companies, utilization management companies, or third party administrators.

3. The one (1) year period specified in this Article will be tolled during any
period of breach of any of the terms of Article VI by Employee.

4. Employee agrees that in the event of a breach of any term of this Agreement,
and more particularly, in the event of a breach of any of the terms and
provisions of Article VI, Employer shall be entitled to secure an order in any
suit brought for that purpose to enjoin Employee from violating any of the
provisions of the Agreement and that, pending the hearing and the decision on
the application for such order, Employer shall be entitled to a temporary
restraining order without prejudice to any other remedy available to Employer,
all at the expense of Employee should Employer prevail in such action. Employee
understands that the covenants of this Article are the essence of this
Employment Agreement, and without which no Employment Agreement with Employee
would be entered into by Employer.

5. Employee acknowledges, understands and agrees that Employer has the
unconditional right to assign all of its rights, entitlements, and obligations
set forth in Article VI of this Agreement. The covenants contained in Article VI
inure to the benefit of and are enforceable by Employer's successors or assigns.
Employer has the right to assign the covenants contained in Article VI,
including, but not limited to, those outlined in subsections (a) through (c) of
section "2" of Article VI to an entity in the future that is unknown at this
time.

6. Employee acknowledges the legal sufficiency of the consideration for this
Article VI. The consideration shall also include payment in the amount of
$50,000.00 to Employee, such payment to be made within five (5) business days of
Employee's return of an executed copy of this Agreement to Employer. Employee
acknowledges that he/she would not otherwise be entitled or eligible to receive
the foregoing payment but for the execution of this Agreement. The consideration
shall be sufficient and adequate for the non-competition covenant set forth
herein.

7. The provisions of Article VI shall in no event be construed to be an
exclusive remedy and such remedy shall be held and construed to be cumulative
and not exclusive of any rights or remedies, whether in law or equity, otherwise
available under the terms of this Agreement or under the laws of the United
States or the state of Nevada.

8. The covenants and agreements made by Employee in this Article VI shall be
construed as an agreement independent of any other provision in the Agreement
and the existence of any claim or cause of action by Employee against Employer,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Employer, by injunctive relief or otherwise, of
the provisions of Article VI. The invalidity of all or any part of any section
or paragraph of this Article VI shall not render invalid the remainder of this
Article or any section hereof.

9. Employee agrees that should a Court of competent jurisdiction find any of the
covenants set forth in Article VI of this Agreement to be unenforceable due to
an unreasonable geographic scope, temporal limitation, or otherwise, the Court
shall nevertheless enforce the covenants, but only to the extent the Court
determines would be deemed reasonable under the law.

10. No failure or failures on the part of Employer to enforce any violation by
Employee of this Non-Competition Agreement, shall constitute a waiver of
Employer's rights thereafter to enforce all of the terms, covenants, provisions
and agreements herein contained.

11. Employee understands and agrees that the provisions of this Article VI shall
survive any termination of this Agreement.



ARTICLE VII

TERMINATION OF EMPLOYMENT

1. Termination of employment by either Employer or Employee shall follow
established Sierra Health Services Policies and Procedures including appropriate
notice, except as otherwise specifically set forth in this Article.

2. Employee may terminate employment hereunder with sixty (60) days prior
written notice. If Employee is terminated during such sixty (60) day notice
period, Employee shall be entitled to be paid his customary salary during the
remainder of the notice period. If Employee shall voluntarily terminate
employment all eligible separation compensation and benefits as are routinely
made available to other employees of Employer at the same organizational level,
shall be paid or made available to Employee.



3. If Employer shall terminate Employee's employment hereunder, or subsequent to
the termination of this Agreement or any similar agreements, without cause,
except as otherwise set forth in Paragraphs 6 and 7 of this Article, Employee
shall be entitled to nine (9) months salary and all other separation
compensation and benefits as are routinely made available to other employees of
Employer at the same organizational level.





4. In the event Employee's employment hereunder terminates for any reason other
than for cause, as set forth in Paragraph 6 of this Article, Employee and
his/her family shall be eligible to remain covered under Employer's health care,
dental, vision and life coverage program, at no expense, for a period of time
equal to Employee's length of service or until Medicare eligible, whichever
occurs first, following termination of such employment.



5. Notwithstanding any other provision in this Agreement to the contrary,
Employee hereby agrees that any separation compensation due to Employee, other
than accrued vacation, shall be paid out 25% after the first 30 days, 37 1/2%
after the first 60 days, and the remaining 37 1/2% at the end of 180 days,
except in the event of a change in control. Payment of such amounts shall fully
release Employer from any and all liability of Employer relating to this
Agreement or the employment hereunder. Any payments or such amounts which would
otherwise be payable after a change in control, or arising as a result of a
change in control, shall be made in a lump sum within five (5) business days
following the date of the change in control and shall, except as otherwise
provided in any other benefit program or in this Agreement, fully release
Employer from any and all liability of Employer relating to this Agreement or
the employment hereunder.

6. If Employer shall terminate Employee's employment for Cause, which is defined
as (1) Employee's conduct that is materially detrimental to Employer's
reputation or business relationships, or (2) Employee's misappropriation of
Employer's funds, Employee shall be eligible for four (4) weeks salary and any
other separation compensation and benefits as are routinely made available to
other employees of Employer at the same organizational level, as full and final
payment under this Agreement. Payment of such amounts shall fully release
Employer from any and all liability of Employer relating to this Agreement or
the employment hereunder.

7. (a) If Employee is unable to perform Employee's duties hereunder, by reason
of illness or incapacity of any kind, for a period of more than six (6) months
in excess of accrued sick leave, Employee's employment hereunder may be
terminated by Employer at its absolute discretion with one week of prior written
notice.

(b) If Employee's illness or incapacity shall have ended, and Employee shall
have assumed Employee's duties hereunder, prior to the date specified in the
notice of termination, Employee shall be entitled to resume Employee's
employment hereunder as if such notice had not been given.

(c) In the event of the death of Employee during the term of this Agreement,
Employer shall be required to pay Employee's personal representative or the
executor or administrator of Employee's estate, three (3) months of Employee's
total prior year's annual compensation including both salary and bonus. Such
payment shall be in addition to any other payment to which Employee or their
estate is otherwise eligible for under the terms of this Agreement.

8. In the event of a change in control of Employer, whereby any "person" (as
such term is used in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange
Act of 1934) is or becomes the beneficial owner, directly or indirectly, of
securities of Employer representing 51% or more of the combined voting power of
the then outstanding securities of Employer, and such change in control was not
approved by a majority of the Board of Directors of Employer, Employee, at
his/her sole option, shall be entitled to terminate his/her employment hereunder
and, upon such termination, will be entitled to a cash amount equal to (2.0)
times Employee's current salary and the target annual bonus for which Employee
is eligible in the year of termination, together with any other separation
compensation and benefits as are routinely made available to other employees of
Employer at the same organizational level. Employee's right to terminate under
this Paragraph 8 may be exercised at the time of the change in control or at any
time within two years after the change in control, including upon receipt of any
notice that Employer has elected to terminate Employee's employment without
cause during such two-year period. Payment of such amounts shall be made in a
lump sum within five (5) business days following the date such amounts become
payable hereunder and shall, except as otherwise provided in any other benefit
program or in this Agreement, fully release Employer from any and all liability
of Employer relating to this Agreement or the employment hereunder.

9. In the event of a change in control of Employer, whereby any "person" (as
such term is used in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange
Act of 1934) is or becomes the beneficial owner, directly or indirectly, of
securities of Employer representing 51% or more of the combined voting power of
the then outstanding securities of Employer, and such change in control is
approved by a majority of the Board of Directors of Employer, Employee, at
his/her sole option, shall be entitled to terminate his/her employment hereunder
and, upon such termination, will be entitled to a cash amount equal to (2.0)
times Employee's current salary and the target annual bonus for which Employee
is eligible in the year of termination, together with any other separation
compensation and benefits as are routinely made available to other employees of
Employer at the same organizational level, if, within two (2) years after the
effective date of the change in control any one of the following occurs: (a) the
assignment to Employee of any duties inconsistent with Employee's position
(including status, offices, titles, and reporting requirements), authority,
duties, or responsibilities or any other action by Employer that results in a
material diminution in such position, authority, duties, or responsibilities,
excluding for this purpose an action not taken in bad faith and that is remedied
by Employer within 10 days after receipt of written notice by Employee; (b) a
reduction in Employee's annual base salary or target bonus; (c) the relocation
of Employer's principle executive offices to a location more than 75 miles from
the current location of such offices or (d), in the event such change in control
occurs within the final two years prior to the calendar date stated as the
termination date of the Agreement in Article II, and if, prior to such stated
termination date and prior to termination of Employee's employment, Employer has
not offered to enter into an extension of this employment agreement or a new
employment agreement providing benefits substantially equal to those under this
agreement for a term to extend until at least two years after the date of such
change in control. In addition, if Employee's employment hereunder is terminated
for reasons other than those set forth in Paragraph 6 or 7 of this Article
within two (2) years after the effective date of a change in control which was
approved by a majority of Employer's Board of Directors, Employee shall be
entitled to a cash amount equal to (2.0) times Employee's current salary and the
target annual bonus for which Employee is eligible in the year of termination,
together with all other separation compensation and benefits as are routinely
made available to other employees of Employer at the same organizational level.
Payment of such amounts shall be made in a lump sum within five (5) business
days following the date such amounts become payable hereunder, and shall, except
as otherwise provided in any other benefit program or in this Agreement, fully
release Employer from any and all liability of Employer relating to this
Agreement or the employment hereunder.

10. Anything contained herein to the contrary notwithstanding in the event that
Employer shall discontinue operation of Employer other than as a result of a
merger, consolidation or acquisition, then this Agreement shall terminate and
the provisions of Article VI shall terminate as of the last day of the month in
which Employer ceases operation with the same force and effect as if such last
day of the month were originally set as the termination date hereof.

11. Any amounts payable under this Article VII shall also be payable to Employee
in the event Employee is terminated without cause during the 90-day period prior
to a Change in Control.

12. Whether or not Employee becomes entitled to any payments under Paragraphs 1
through 11 of this Article VII, if any payments or benefits received, or to be
received, by Employee (including the vesting of any option and other non-cash
benefits and property), whether pursuant to any provision of this Agreement or
any other plan, arrangement or agreement with Employer or any affiliated
company, excluding the Gross-Up Payment described herein (such payments and
benefits being the "Total Payments"), will be subject to any excise tax imposed
under section 4999 of the Internal Revenue Code of 1986, as amended (such excise
tax, including penalties and interest thereon, being the "Excise Tax"), Employer
shall pay to Employee an additional amount (the "Gross-Up Payment") such that
the net amount retained by Employee, after reduction for any Excise Tax on the
Total Payments and any federal and Excise Tax on the Gross-Up Payment, shall be
equal to the sum of (i) the Total Payments plus (ii) any deductions disallowed
for federal income tax purposes because of the inclusion of the Gross-Up Payment
in Executive's adjusted gross income multiplied by the Executive's highest
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made.



ARTICLE VIII

EFFECT OF WAIVER

The waiver by either party of a breach of any provision of this agreement shall
not operate or be construed as a waiver of any subsequent breach thereof.



ARTICLE IX

ACTUAL ATTORNEY'S FEES EXPENDED

Employer and Employee agree that all attorneys fees expended by either party in
any dispute, arbitration or litigation concerning this Agreement will be paid by
the losing party in that dispute, arbitration or litigation.



 

ARTICLE X

NOTICE

Any and all notices referred to herein shall be sufficient if furnished in
writing, sent by registered mail to the representative parties at the addresses
subscribed below their signatures to this Agreement.





ARTICLE XI

ASSIGNMENT

The rights, benefits and obligations of Employee under this Agreement shall be
assignable, and all covenants and agreements hereunder shall inure to the
benefit of and be enforceable by or against Employer's successors or assigns.



ARTICLE XII

ENTIRE AGREEMENT

This Agreement contains the entire Agreement between the parties, and the
parties hereby agree that no other oral representations or agreements have been
entered into in connection with this transaction.



ARTICLE XIII

AMENDMENT

No amendment or modification of this Agreement shall be deemed effective, unless
or until, it is executed in writing by the parties hereto.







ARTICLE XIV

VALIDITY

This Agreement, having been executed and delivered in the State of Nevada, its
validity, interpretation, performance and enforcement will be governed by the
laws of that state.



ARTICLE XV

SEVERABILITY

It is mutually agreed that all of the terms, covenants, provisions, and
agreements contained herein are severable and that, in the event any of them
shall be held to be invalid by any competent court, this Agreement shall be
interpreted as if such invalid term, covenant, provision, or agreement were not
contained herein.



ARTICLE XVI

FORUM

The parties hereto consent and agree that any action to enforce this Agreement
or any provision therein or any rights hereunder or any action relating to the
employment of Employee with Employer shall be brought in the State of Nevada.



 

ARTICLE XVII

INDEMNIFICATION

Employer shall indemnify Employee whether or not then in office, to the fullest
extent provided for in Employer's Articles of Incorporation or Bylaws, as in
effect, or as may thereafter be amended, modified or revised from time to time
(collectively, "Employer's Articles"), or permitted under the law of Nevada or
such other state in which Employer may hereafter be domiciled, against any and
all costs, claims, judgments, fines, settlements, liabilities, and fees or
expenses (including, without limitation, reasonable attorneys' fees) incurred in
connection with any proceedings (including without limitation, threatened
actions, suits or investigations) arising out of, or relating to, Employee's
actions or in actions as a director, officer or employee of Employer at any
point during his employment by or service to Employer, whether under this
Agreement, any prior employment agreements or otherwise. The indemnification
contemplated under this Section shall be provided to Employee unless, at the
time indemnification is sought, such indemnification would be prohibited under
the law of Nevada or of the state in which Employer may then be domiciled;
Employer may rely on the advice of its counsel in determining whether
indemnification is so prohibited.



 

IN WITNESS WHEREOF, the parties have executed this Agreement at Las Vegas,
Nevada, on the 16th day of August , 2006.



 

SIERRA HEALTH SERVICES, INC.



By: /s/ Jonathon W. Bunker

President and Chief Operating Officer

P. O. Box 15645

Las Vegas, NV 89114-5645



 

EMPLOYEE



By: /s/ Darren G. D. Sivertsen



Darren G. D. Sivertsen



3681 Mooncrest Circle

Las Vegas, NV 89129



 